Citation Nr: 1822028	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 60 percent for eczema.

5.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

7.  Basic eligibility for nonservice-connected Department of Veterans Affairs (VA) pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and September 2012 and September 2013 decisions by the Winston-Salem VA Regional Office (RO).  

The issues of service connection for hypertension, regarding the ratings for eczema and pseudofolliculitis barbae and seeking a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  Diabetes mellitus was first manifested many years after, and the preponderance of the evidence is against a finding that such disability is etiologically related to, the Veteran's active service or was caused or aggravated by a service connected disability.

2.  Diabetic neuropathy was first manifested many years after, and the preponderance of the evidence is against a finding that such disability is etiologically related to, the Veteran's active service or was caused or aggravated by a service connected disability.
3.  The Veteran did not serve on active duty during a period of war.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  Service connection for diabetic neuropathy is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The Veteran lacks qualifying (wartime) service for VA pension benefits, and his claim for VA pension benefits lacks legal merit.  38 U.S.C. §§ 1502, 1503, 1521 (2012); 38 C.F.R. §§  3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a January 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA does not apply to claims where, as here regarding entitlement to pension benefits, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (CAVC) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Veteran's service treatment records (STRs) and VA and Social Security Administration (SSA) records have been secured.  He has not been afforded a VA examination to ascertain the etiology of his diabetes and diabetic neuropathy.  As there is no competent evidence that his diabetes and diabetic neuropathy may be etiologically related to his service or were caused or aggravated by a service-connected disability, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings relating to diabetes mellitus and diabetic neuropathy.  His endocrine system was normal on the April 1980 service separation examination, when urinalysis was negative for albumin and sugar.

The Veteran's SSA records show that his diabetes mellitus was diagnosed in 1989.  An April 2006 electromyogram found diffuse axonal sensomotor neuropathy.

	Service connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a related disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for diseases listed in 38 C.F.R. § 3.309(a) may be established by showing continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the already service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran has established service-connection for pseudofolliculitis barbae (PFB) and for eczema.  His STRs are silent for complaints or findings of diabetes or diabetic neuropathy.  On April 1980 service separation examination his endocrine system was normal on clinical evaluation.  

History noted in 2006 indicates that the Veteran's diabetes was diagnosed in 1989, approximately nine years following his discharge from service.  Accordingly, service connection for diabetes mellitus on the basis that it became manifested in service and persisted, or on a presumptive basis is not warranted.  As the record does not show postservice continuity of complaints pertaining to diabetes, service connection for the disease under a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a). 

The Veteran's primary theory of entitlement to service connection for diabetes mellitus and diabetic neuropathy is one of secondary service connection, i.e., that the disabilities were caused or aggravated by his service-connected eczema and/or PFB.  Whether or not PFB and eczema (or treatment for such) may cause or aggravate diabetes mellitus and/or diabetic neuropathy is a medical question.  See Jandreau v. Nicholson, 492 F. 3d (Fed. Cir. 2009).  The Veteran has not presented any medical evidence that suggests that his PFB and eczema may have caused or aggravated his diabetes mellitus and diabetic neuropathy (or that they were incurred in service).  He is not competent to regarding the etiology of his diabetes and any peripheral neuropathy, and his statements to the effect that his skin disabilities caused or aggravated his diabetes have no probative value.  He has not presented any medical opinion or medical treatise evidence in support of these claims.  The record does not include any competent evidence that the Veteran's diabetes and diabetic neuropathy might be etiologically related to his service or to his service connected disabilities.  Accordingly, the preponderance of the evidence is against the claims of service connection for diabetes mellitus and diabetic neuropathy.  The appeal in these matters must be denied.

	Basic Eligibility for VA Pension Benefits

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C. §§ 101(11), 1502, 1503, 1521.

The Vietnam era began on February 28, 1961 and ended on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period began on August 5, 1964, and ended on May 7, 1975.  38 C.F.R. § 3.2(f).  The term "Persian Gulf War" means the period beginning on August 2, 1990 and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C. § 101 (33).

To establish basic eligibility for VA pension benefits, as a threshold matter a veteran must show that he had active service qualifying for such benefits, i.e., that he served the requisite period of time during a period of war.  The Veteran served on active duty from June 1976 to June 1980; his active duty service was subsequent to the Vietnam Era, and preceded the Persian Gulf War (the next following period of war.  He has variously argued that he served during the Lebanon and Grenada conflicts or that he had more than 90 days of Reserve service.  While U.S. Armed Forces may have engaged in hostilities during the time the Veteran served on active duty, the term "period of war" is defined by law (38 U.S.C.§  101 (11)), and no period listed therein encompasses the period when the Veteran served on active duty.  Consequently, he lacks the qualifying (wartime) service necessary to establish basic eligibility for VA pension benefits.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the CAVC held that in a case where the law is dispositive of a claim, it should be denied because of lack of legal entitlement under the law.  


ORDER

Service connection for diabetes mellitus and diabetic neuropathy is denied.

The appeal to establish basic eligibility for VA pension benefits is denied.


REMAND

Regarding the claim of service connection for hypertension, elevated blood pressure readings were noted during the Veteran's active duty service (in December 1976 (141/120 and 158/119) and January 1979 (162/100)).  On April 1980 service separation examination, the Veteran's blood pressure was normal (142/82) .  Medical records show that he had a diagnosis of hypertension in 2005.  He has not been afforded an examination in connection with this claim; an examination is necessary.

Regarding the ratings for eczema and PFB, the Veteran reports that his symptoms have increased in severity.  He states that eczema has spread throughout his body.  He has not been examined for these disorders since September 2013.  In light of the allegation of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess these disabilities is necessary.
The issue of entitlement to a TDIU rating is inextricably intertwined with the other claims being remanded, and consideration of that claim must be deferred pending resolution of those other claims. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for hypertension since his discharge from service and for eczema and pseudofolliculitis barbae since 2013.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  Upon examination and interview of the Veteran, and review of his record, the examiner should opine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is etiologically related to his service, and specifically the elevated blood pressure readings noted therein.

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a VA skin examination of the Veteran to assess the severity of his service-connected eczema and pseudofolliculitis barbae.  The examiner should identify all areas of the body affected, provide estimates (in percentages) of the extent of total body and exposed areas affected, describe the treatment regimen the Veteran has received/is receiving for theses disabilities, and comment on the effects of the disabilities on occupational and daily activity functioning..

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claims remaining on appeal (TDIU in light of any favorable determination(s) on the other remanded claims, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


